Per Curiam:
Public policy demands that the court and the public be protected against unworthy practices of an attorney in his profession. The learned judge, after a full hearing, and on evidence the most of which was undisputed, found the plaintiff in error guilty of abstracting from the files in the office of the prothonotarv a receipt attached to a fieri facias. While there may have been doubt as to any criminal intent, yet it was clearly an act of such professional misconduct as to justify the judgment of the court in suspending him from practice for the limited time specified. The reasons stated in the opinion of the court sustain its conclusion.
Judgment affirmed.